DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/11/2022 has been entered.  Claims 1-18, 26 and 37 have been canceled.  Claims 19-25, 27-36 and 38 are presented for examination.
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-21, 24-25, 27-32, 35-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,134,059 (the ‘059 patent) in view of Abihssira (US 2014/0351045).     	 	In the table below, the left side are parts of claim 19-21, 24-25, 27-32, 35-36 and 38 in the current application while the right side are corresponding claims and text in claims 1, 3 and 4 of the ‘059 patent.  
17/207,216 (present application)
10,134,059
Claim 19: A method, comprising: at a server system associated with a media-providing service, the server system having one or more processors and memory:
Claim 1: A system for delivering advertisements associated with styles of media content, comprising: a media server including a microprocessor, and a media server application executing thereon and adapted to receive requests from media devices for media content 
providing playback of first media content to a user of the media-providing service at
a media device;
wherein the media server is adapted to provide the media content in response to the requests from the media devices … evaluates in real time during a period of play, at least one of the metadata associated with the particular items of media content that are being provided in the media stream to the media device …
determining a subject matter of second media content by applying a first weighting
to a first plurality of characteristics that includes:
uses an evaluation of the at least one of the metadata or context, to select a subject matter and a style of an advertisement or other sponsor-directed content to be delivered within the media stream in conjunction with the particular items of media content, based on one or more weighted characteristics associated with the at least one of the metadata or context … wherein the subject matter is selected based on a first weighting applied to a first set of weighted characteristics associated with the at least one of the metadata or the context …
a first characteristic, determined based on analysis of a current listening session of the user, wherein the current listening session comprises a plurality of media content items that includes the first media content;
evaluates in real time during a period of play, at least one of the metadata associated with the particular items of media content that are being provided in the media stream to the media device, or a context associated with the media device or the user thereof … wherein the subject matter is selected based on a first weighting applied to a first set of weighted characteristics associated with the at least one of the metadata or the context …
a second characteristic determined based on a profile generated for the user based in part on a listening history of the user;
evaluates in real time during a period of play, at least one of the metadata associated with the particular items of media content that are being provided in the media stream to the media device, or a context associated with the media device or the user thereof … wherein the subject matter is selected based on a first weighting applied to a first set of weighted characteristics associated with the at least one of the metadata or the context …
determining a style of the second media content by applying a second weighting, different from the first weighting, to a second plurality of characteristics that includes the first characteristic and the second characteristic;
evaluates in real time during a period of play, at least one of the metadata associated with the particular items of media content that are being provided in the media stream to the media device, or a context associated with the media device or the user thereof … wherein the style is selected based on a second weighting applied to one of the first set of weighted characteristics associated with the at least one of the metadata or the context
selecting the second media content for delivery in conjunction with the first media
content based on the determinations of the subject matter and the style of the second media content at least in part on the analysis of the first media content; and

uses an evaluation of the at least one of the metadata or context, to select a subject matter and a style of an advertisement or other sponsor-directed content to be delivered within the media stream in conjunction with the particular items of media content, based on one or more weighted characteristics associated with the at least one of the metadata or context
providing the second media content in conjunction with the first media content.

uses an evaluation of the at least one of the metadata or context, to select a subject matter and a style of an advertisement or other sponsor-directed content to be delivered within the media stream in conjunction with the particular items of media content, based on one or more weighted characteristics associated with the at least one of the metadata or context


Claim 20: The method of claim 19, wherein: analyzing the current listening session comprises determining a genre, tempo or mood of the plurality of media content items of the current listening session, including the first media content.
Claim 1: … uses an evaluation of the at least one of the metadata or context, to select a subject matter and a style of an advertisement or other sponsor-directed content to be delivered within the media stream in conjunction with the particular items of media content, based on one or more weighted characteristics associated with the at least one of the metadata or context, including one or more of a tempo or genre of the media content being provided during the period of play …


Claim 21: The method of claim 19, wherein the second media content is selected based at least in part on a cumulative characteristic of media content provided during the current listening session.  
Claim 1: … uses an evaluation of the at least one of the metadata or context, to select a subject matter and a style of an advertisement or other sponsor-directed content to be delivered within the media stream in conjunction with the particular items of media content, based on one or more weighted characteristics associated with the at least one of the metadata or context, including one or more of a tempo or genre of the media content being provided during the period of play …


Claim 24: The method of claim 19, wherein the second media content is selected based in part on information about the user of the media-providing service, distinct from the listening history of the user, from the profile generated for the user.
Claim 3: The system of claim 1, wherein the context associated with the user is based on a user profile that is used by the media server application in selecting a particular advertisement or other sponsor-directed content.


Claim 25: The method of claim 24, wherein the information about the user of the media providing service includes a location of the user of the media-providing service.

Claim 4: The system of claim 1, wherein the context associated with the media device comprises information identifying a location of the media device that is updated as the location changes.


Claim 27: The method of claim 19, wherein the second media content is an advertisement or sponsor-directed content.

Claim 3: … uses an evaluation of the at least one of the metadata or context, to select a
subject matter and a style of an advertisement or other sponsor-directed content to be
delivered within the media stream in conjunction with the particular items of media
content


Claim 28: The method of claim 19, wherein the second media content is selected so as to
have an appropriate volume or energy level based on the first characteristic.

Claim 1: uses an evaluation of the at least one of the metadata or context, to select a
subject matter and a style of an advertisement or other sponsor-directed content to be
delivered within the media stream in conjunction with the particular items of media
content, based on one or more weighted characteristics associated with the at least one of the metadata or context, including one or more of a tempo or genre of the media content being provided during the period of play,


Claim 29: The method of claim 19, wherein:
the second media content is an advertisement selected based on the subject matter determined by applying the first weighting to the first plurality of characterisitics, and the second media content is selected from a plurality of advertisements for the same product based on the style determined by applying the second weighting to the second plurality of characteristics.
Claim 1: … uses an evaluation of the at least one of the metadata or context, to select a
subject matter and a style of an advertisement or other sponsor-directed content to be
delivered

 	In the same field of endeavor, Abihssira teaches: (1) with respect to claim 1, a server is known to have memory e.g., see Abihssira [00012]; Abihssira further teaches selecting media based on a profile generated for the user based in part on a listening history of the user e.g., see Abihssira [0079-0080]; Abihssira [0070] further teaches selecting media based on a wide variety of characteristics e.g., tempo, titles, etc., which can be understood as multiple sets of characteristics that could possibly include each other; (2) with respect to claim 28, it is inherent that any selected media, as taught in Abihssira, would have an energy level that is presumably appropriate if the media was so selected e.g., see Abihssira [0006, 0045, 0075, 0080]; and (3) with respect to claim 29, Abihssira [0051-0054], branded content/advertisements can be selected from multiple options.  
 	It would have been obvious to a person of ordinary skill in the art to have incorporated the above features.  Similar to the invention claimed in the ‘059 patent, Abihssira teaches analyzing multiple characteristics of played media to determine an advertisement/branded content to provide to a user.  Abihssira further teaches selecting media based on characteristics/data in a user profile and selecting branded content/advertisements from among multiple options.  It would be desirable to incorporate these features to improve the advertisement matching technology described in the claimed invention of the ‘059 patent. 
 	Claims 30 and 38 are similar to claim 19 and are likewise rejected.

 	Claims 31, 32, 35 and 36 are similar to claims 20, 21, 24 and 25 and are likewise rejected. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 19-25, 27-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abihssira (US 2014/0351045) in view of Carmichael (US 2016/0179950).

 	Regarding claim 19, Abihssira teaches a method, comprising:
 	at a server system associated with a media-providing service, the server system having
one or more processors and memory (Fig. 1, [0044] describes a server with a processor and memory):
 		providing playback of first media content to a user of the media-providing service at a media device ([0041], a client device can access a server to gain access to media content);
 		determining a subject matter of second media content using a first plurality of characteristics (([0068-0070, 0073], the server analyzes metadata for the content, for example, to determine lyrics, tempo, etc.; [0068-0070], the system determines branded content to provide based on the above analysis i.e., the metadata reflects a preference for a particular subject matter of content) that includes:
 			a first characteristic, determined based on analysis of a current listening session of the user ([0069], the system may analyze the media content while it is being played, to determine metadata that is used to select branded content; [0070], examples of metadata can include lyrics, artists, tempo, rhythm, etc.), 
 			wherein the current listening session comprises a plurality of media content items that includes the first media content ([0045], the system can allow a user to listen both to media content and branded content together; Fig. 5A, [00088, 0092, 0094-0095], the user may switch between tracks i.e., listen to multiple tracks in a session; also, “media content item” could be understood as a whole track, as well as a feature or component item in a specific track e.g., lyrics, tempo, octave range etc. e.g., see [0070]);
 			a second characteristic determined based on a profile generated for the user based in part on a listening history of the user ([0080], branded content can be selected based on profile information, which can include any past activities of the user e.g., the user frequently listens to rock music or the user’s playlist; [0080, 0083] further notes that the profile can include any information specific to a user e.g., past activities, location of user while listening etc.);
 		determining a style of the second media content using a second plurality of characteristics that includes the first characteristic and the second characteristic ([0069-0070, 0080], the branded content can be determined based on a wide variety of characteristics i.e., based on a set of characteristics including those mentioned above and others e.g., age, gender, location, harmony, melody etc. i.e., the claimed “second plurality of characteristics”; these characteristics represent a particular style of preferred content);
 	 	selecting the second media content for delivery in conjunction with the first media
content based on the determinations of the subject matter and the style of the second media content at least in part on the analysis of the first media content ([0068-0070, 0080], the system determines branded content to provide based on the above analysis); and
 	providing the second media content in conjunction with the first media content ([0045, 0066, 0041, 0098-0100], the system can provide branded content together with the media content).
 	However, Abihssira does not expressly disclose the determining of the subject matter of the second media content by applying a first weighting to the first plurality of characteristics; the determining of the style of the second media content by applying a second weighting, different from the first weighting, to the second plurality of characteristics.
 	In the same field of endeavor, Carmichael teaches
 	the determining of the subject matter of the second media content by applying a first weighting to the first plurality of characteristics ([0002-0004], attributes of media content e.g., genre, category, rating, etc., can be associated with values or weights and placed in a vector that represents the media content; an attribute can be anything that describes or is associated with the media content; [0045-0046], the vector is used to select other related media that is appropriate for the user e.g., an advertisement; [0009, 0085, 0021], weighted attributes can include information that would be stored in a user profile and that reflects user history/actions, such as rating by the user, time viewed, timing of watching of the media content etc.; [0007-0008, 0014, 0021], the asset vector representing the media content can include weighted components reflecting usage information; also, weights are applied to a characteristic and usage information); 
 	the determining of the style of the second media content by applying a second weighting, different from the first weighting, to the second plurality of characteristics ([0002-0004, 0045-0046, 0009, 0085, 0007-0008, 0014], as noted above, Carmichael teaches weighting a wide variety of characteristics; these characteristics can be understood as including different sets of characteristics, where a second set can include the characteristics of the first set and additional characteristics; naturally, such sets have different corresponding sets of weights).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the determining of the subject matter of the second media content by applying a first weighting to the first plurality of characteristics; the determining of the style of the second media content by applying a second weighting, different from the first weighting, to the second plurality of characteristics as suggested in Carmichael into Abihssira, because Abihssira and Carmichael pertain to analogous fields of technology.  Abihssira and Carmichael both pertain to systems for recommending second media content based on a user viewing first media content.  Abihssira further teaches that the second media content can be selected based on a wide variety of attributes related to the first media content, including attributes involving a user profile or characteristics of the first media content.  Carmichael teaches representing the first media content as a vector, where each attribute of the first media content is associated with a weight. It would be desirable to incorporate this feature into Abihssira to facilitate the matching of appropriate second media content for the user based on the first media content.  

 	Regarding claim 20, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches 
	analyzing the current listening session comprises determining a genre, tempo, or mood of the plurality of media content items of the current listening session, including the first media content (Abihssira Fig. 5A, [00088, 0092, 0094-0095], a user can play multiple tracks in a row; [0069], analysis of the media content can occur while it is being played; as noted in [0070], the analysis can result in metadata relating to genre, tempo, mood etc.) 

 	Regarding claim 21, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches wherein the second media content is selected based at least in part on a cumulative characteristic of media content provided during the current listening session (Abihssira [0070], the system may analyze multiple components of a particular characteristic; for example, it can analyze the rhythmical pattern and musical meter of the rhythm of the media content etc., multiple elements/words of a title or lyrics etc.).

 	Regarding claim 22, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches wherein analyzing the current listening session comprises analyzing lyrics or a description of the plurality of media content items of the current listening session, including the first media content (Abihssira [0068-0070, 0073], the server analyzes metadata for the content, for example, to determine lyrics, tempo, genre, mood, keywords etc.).

 	Regarding claim 23, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches wherein analyzing the current listening session comprises analyzing a playlist description of a play list that includes the first media content (Abihssira [0080, 0068-0070], the system may select branded content based on a playlist, an album, or characteristics of a track/song that is part of a playlist; see also [0094], any media content can be part of a playlist).

 	Regarding claim 24, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches wherein the second media content is selected based in part on information about the user of the media-providing service, distinct from the listening history of the user, from the profile generated for the user (Abihssira [0080], the system may select branded content based on a user profile, which can include any information specific to a user e.g., gender, age etc.).

 	Regarding claim 25, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 24.  The combination of Abihssira and Carmichael also teaches wherein the information about the user of the media providing service includes a location of the user of the media-providing service (Abihssira [0069, 0075, 0080], the system may select branded content based on the location of a user).

 	Regarding claim 27, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches wherein the second media content is an advertisement or sponsor-directed content (Abihssira [0006, 0045], the branded content may be an advertisement or directed by a sponsor/third party).

 	Regarding claim 28, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches wherein the second media content is selected so as to have an appropriate volume or energy level based on the first characteristic (Abihssira [0006, 0045, 0075, 0080], inherently, almost any media or advertisement as discussed in Abihssira has an energy level e.g., a commercial playing a Rolling Stones song; if the system determined that the advertisement is the best content for the user, any such energy level is considered to be appropriate e.g., see Abihssira [0069-0070]).

 	Regarding claim 29, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 19.  The combination of Abihssira and Carmichael also teaches wherein:
 	the second media content is an advertisement selected based on the subject matter determined by applying the first weighting to the first plurality of characteristics ([0006], the branded content can be an advertisement), and
 	the second media content is selected from a plurality of advertisements for the same product based on the style determined by applying the second weighting to the second plurality of characteristics ([0069], the system searches through branded content to find a match for the user-selected media content; all of these advertisements are for a product e.g., the media content, the user device, the application etc.).

 	Regarding claim 30, the claim corresponds to claim 19 and is rejected for the same reasons.  The combination of Abihssira and Carmichael also teaches a server system associated with a media-providing service (Abihssira Fig. 1, [0044] describes a server with a processor and memory), the server system comprising:
 	one or more processors (Abihssira Fig. 1, [0044] describes a server with a processor and memory); and
 	memory storing instructions for execution by the one or more processors (Abihssira Fig. 1, [0044] describes a server with a processor and memory).

 	Regarding claim 31, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 30.  Claim 31 also corresponds to claim 20 and is rejected for the same reasons.  

	Regarding claim 32, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 30.  Claim 32 also corresponds to claim 21 and is rejected for the same reasons.  

	Regarding claim 33, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 30.  Claim 33 also corresponds to claim 22 and is rejected for the same reasons.  

	Regarding claim 34, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 30.  Claim 34 also corresponds to claim 23 and is rejected for the same reasons.  

	Regarding claim 35, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 30.  Claim 35 also corresponds to claim 24 and is rejected for the same reasons.  

	Regarding claim 36, the combination of Abihssira and Carmichael teaches the invention as claimed in claim 30.  Claim 36 also corresponds to claim 25 and is rejected for the same reasons.  

 	Regarding claim 38, the claim corresponds to claim 19 and is rejected for the same reasons.  The combination of Abihssira and Carmichael also teaches a non-transitory computer-readable storage medium storing instructions for execution by a server system associated with a media-providing service, the non-transitory computer-readable storage medium including instructions Abihssira Fig. 1, [0044] describes a server with a processor and memory).

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 19, 30 and 38.
 	Regarding independent claims 19, 30 and 38, the Applicant alleges that the combination of references does not teach the amended limitation of "determining a subject matter of second media content by applying a first weighting to a first plurality of characteristics that includes: a first characteristic, determined based on analysis of a current listening session of the user,  wherein the current listening session comprises a plurality of media content items that includes the first media content; a second characteristic determined based on a profile generated for the user based in part on a listening history of the user; determining a style of the second media content by applying a second weighting, different from the first weighting, to a second plurality of characteristics that includes the first characteristic and the second characteristic; selecting the second media content for delivery in conjunction with the first media content based on the determinations of the subject matter and the style of the second media content at least in part on the analysis of the first media content.”  Examiner has therefore rejected claims 1, 9 and 17 under 35 U.S.C. 103 as being unpatentable over Abihssira and Carmichael. Applicant’s remarks are moot in view of the new grounds of rejection.  	Applicant further argues that claims 20-25, 27-29 and 31-36 are allowable in view of their dependency on claims 19 and 30. Claims 20-25, 27-29 and 31-36 are rejected as being taught by Abihssira and Carmichael.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Allen (US 2014/0074591) teaches a system for delivering advertisements to users based on various factors e.g., see Allen Abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143